       Case 3:20-cv-03845-EMC Document 110 Filed 08/10/21 Page 1 of 4



 1   CLEMENT SETH ROBERTS (STATE BAR NO. 209203)
     croberts@orrick.com
 2   BAS DE BLANK (STATE BAR NO. 191487)
     basdeblank@orrick.com
 3   ALYSSA CARIDIS (STATE BAR NO. 260103)
     acaridis@orrick.com
 4   EVAN D. BREWER (STATE BAR NO. 304411)
     ebrewer@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 6   405 Howard Street
     San Francisco, CA 94105-2669
 7   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 8
     GEORGE I. LEE (pro hac vice)
 9   lee@ls3ip.com
     SEAN M. SULLIVAN (pro hac vice)
10   sullivan@ls3ip.com
     RORY P. SHEA (pro hac vice)
11   shea@ls3ip.com
     J. DAN SMITH (pro hac vice)
12   smith@ls3ip.com
     LEE SULLIVAN SHEA & SMITH LLP
13   656 W Randolph St., Floor 5W
     Chicago, IL 60661
14   Telephone:    +1 312 754 0002
     Facsimile:    +1 312 754 0003
15
     Attorneys for Defendant Sonos, Inc.
16

17                                  UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA,
19                                     SAN FRANCISCO DIVISION
20

21   Google LLC,                                    Case No. 20-cv-03845-EMC

22                     Plaintiff,                   SONOS, INC.’S ADMINISTRATIVE
                                                    MOTION TO FILE UNDER SEAL RE
23          v.                                      SONOS, INC.’S MOTION FOR LEAVE
                                                    TO AMEND CONTENTIONS
24   Sonos, Inc.,

25                     Defendant.

26

27

28
                                                           SONOS’S ADMINISTRATIVE MOTION TO SEAL
                                                                                20-CV-03845-EMC
       Case 3:20-cv-03845-EMC Document 110 Filed 08/10/21 Page 2 of 4



 1           Pursuant to Civil Local Rules 7-11 and 79-5(d), Defendant Sonos, Inc. (“Sonos”) hereby

 2   moves this Court for an Order permitting it to file under seal certain exhibits in support of its

 3   Motion for Leave to Amend Invalidity Contentions.

 4           Specifically, Sonos requests an order granting leave to file under seal the portions of the

 5   documents listed below:

 6
                                                          Portions to Be Filed
 7                       Document                                                Designating Party
                                                              Under Seal
 8
         Exhibit 1 to the Declaration of Alyssa    Entire document.              Sonos, Inc.
 9       Caridis in support of Sonos Inc.’s Motion
         for Leave to Amend Invalidity
10       Contentions (“Caridis Decl.”)
11       Exhibit 3 to the Caridis Decl.                Entire document.          Sonos, Inc.
12
         Exhibit 6 to the Caridis Decl.                Entire document.          Sonos, Inc.
13
         Exhibit 7 to the Caridis Decl.                Potions of page 2.        Sonos, Inc.
14
         Exhibit 8 to the Caridis Decl.                Potions of page 1.        Sonos, Inc.
15
         Exhibit 9 to the Caridis Decl.                Entire document.          Sonos, Inc.
16
         Exhibit 11 to the Caridis Decl.               Entire document.          Sonos, Inc.
17

18

19           Sonos makes this motion on the basis that the material sought to be sealed has been

20   designated by Sonos as CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

21   ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE pursuant to the Stipulated Protective

22   Order (Dkt. 93). Paragraph 14.5 of the Stipulated Protective Order prohibits a party from filing in

23   the public record any disclosure or discovery material that is designated as confidential or highly

24   confidential (“Protected Material”) without written permission from the Designating Party or a

25   court order secured after appropriate notice to all interested persons. Protected Material includes

26   portions of pleadings that contain, summarize, or might otherwise reveal the Protected Material.

27   Id. at ¶ 3.

28

                                                                     SONOS’S ADMINISTRATIVE MOTION TO SEAL
                                                      1                                   20-CV-03845-EMC
       Case 3:20-cv-03845-EMC Document 110 Filed 08/10/21 Page 3 of 4



 1          Pursuant to Civ. L.R. 79-5(b), a party seeking to seal material must “establish[] that the

 2   document, or portions thereof, are privileged, protectable as a trade secret or otherwise entitled to

 3   protection under the law” (i.e., is “sealable”). The sealing request must also “be narrowly tailored

 4   to seek sealing only of sealable material.” Id.

 5          Because this motion to seal relates to a non-dispositive motion (and documents), the

 6   materials requested at issue may be sealed on a “particularized showing” under the “good cause”

 7   standard of Federal Rule of Civil Procedure 26(c). Kamakana v. City & Cty. Of Honolulu, 447

 8   F.3d 1172, 1180 (9th Cir. 2006) (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122,

 9   1135, 1138 (9th Cir. 2003)). This standard requires a “particularized showing,” id. at 1179, that
10   “specific prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of

11   Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002); Space Data Corp. v.

12   Alphabet Inc., No. 16-CV-03260-BLF, 2019 WL 1024964, at *1 (N.D. Cal. Mar. 4, 2019); see

13   Fed. R. Civ. P. 26(c).

14          For the documents Sonos seeks to seal, Sonos will establish good cause to seal those

15   documents through the Declaration of Evan Brewer (Brewer Decl.), filed concurrently herewith.

16   In sum, the material sought to be sealed contains and reflects highly confidential Sonos

17   information including source code, none of which is publicly-known and would cause Sonos

18   significant competitive harm should it be made public. See Brewer Decl. ¶¶ 2-9.

19          In compliance with Civil Local Rule 79-5(d)(1), the following accompany this
20   Administrative Motion:

21                     Declaration of Evan Brewer in support of this motion;

22                     Proposed Order listing all material sought to be sealed;

23                     Material sought to be sealed including the redacted and unredacted versions of

24                      Exhibits 7 and 8.

25          Sonos respectfully requests that the Court grant this Administrative Motion.

26

27

28

                                                                     SONOS’S ADMINISTRATIVE MOTION TO SEAL
                                                       2                                  20-CV-03845-EMC
      Case 3:20-cv-03845-EMC Document 110 Filed 08/10/21 Page 4 of 4



 1   Dated: August 10, 2021

 2
                                        By: /s/ Alyssa Caridis
 3                                                 CLEMENT SETH ROBERTS
                                                        ALYSSA CARIDIS
 4                                                      EVAN D. BREWER
 5                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
 6                                                  GEORGE I. LEE
                                                  SEAN M. SULLIVAN
 7                                                  RORY P. SHEA
                                                    J. DAN SMITH
 8
                                            LEE SULLIVAN SHEA & SMITH LLP
 9
10                                              Attorneys for Defendant Sonos, Inc.
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                      SONOS’S ADMINISTRATIVE MOTION TO SEAL
                                        3                                  20-CV-03845-EMC
